Citation Nr: 1232248	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-14 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 30 percent for mood disorder associated with varicose veins of the left and right legs with scars.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to May 1976.

These matters come to the Board of Veterans' Appeals (Board) from a Regional Office (RO) of the Department of Veterans Affairs (VA).  In a March 2009 rating decision service connection was granted for mood disorder and assigned a 30 percent disability rating effective September 17, 2008.  The Veteran filed a timely notice of disagreement to that determination, and therein included evidence of unemployability.  As evidenced by a March 2010 statement of the case (SOC), the RO determined that the initial rating of 30 percent for mood disorder was proper, and denied entitlement to a TDIU.  The Veteran perfected an appeal as to both issues.  Under the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), a TDIU claim can be part of a claim for an increased rating.  The Board therefore finds that the TDIU issue is properly before the Board for appellate review. 

By letter received in July 2010 the Veteran revoked representation by the North Carolina Division of Veterans Affairs (NCDVA), and indicated that he would represent himself.  By letter received in July 2011, a representative of the NCDVA provided notice of revocation of representation and acknowledged that the Veteran had previously revoked NCDVA's power of attorney.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets delay in appellate review, the case must be returned to the RO for further action. 

It appears that the Veteran was last afforded a VA fee-based psychiatric examination in January 2009.  A July 2010 letter from the Veteran's private physician reveals the Veteran reported that he had been going through laser surgery and laser therapy for his varicose vein and he had been more depressed and restless.  The physician noted that the Veteran's depression had gotten worse and the Veteran was easily agitated and restless; he had not been sleeping well and was in a lot of pain.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under these circumstances where an increase in the service-connected mood disorder disability is suggested by the record, another VA examination is necessary to fully assist the Veteran.

Additionally, with regard to the TDIU issue, the Board notes that the Veteran's combined service-connected disability rating is 50 percent.  As such, the Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a); he does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

When a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

In the present case, in August 2008 the Veteran was fired from his job of more than 20 years for disrespecting his manager; he was employed as a factory worker.  He has a high school education with no other education or training.  In April 2009 the Veteran submitted evidence that he was unemployable due to his service-connected mood disorder.  

On VA examination in 2009 the examiner noted that the Veteran had difficulty establishing and maintaining effective work relationships.  It was also noted that his psychiatric symptoms cause occupational impairment with decrease in work efficiency and intermittent inability to perform occupational task.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his mood disorder secondary to varicose veins of the left and right legs.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, and any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

(a) The examiner should report all examination findings to allow for application of VA's rating criteria for mood disorder.  

(b) The examiner should also render an opinion as to whether it is at least as likely as not that the mood disorder precludes substantially gainful employment.  Reasons for such opinion should be furnished. 

2.  After completion of the above, the RO should review the record and determine if a higher rating is warranted for the service-connected mood disorder.  

3.  After re-adjudicating the mood disorder rating claim, if (and only if), the Veteran continues to fail to meet the threshold minimum percentage rating requirements under 38 C.F.R. § 4.16(a), the claim for TDIU should be submitted to the Director of Compensation and Pension Service for an extra-schedular consideration under 38 C.F.R. § 4.16(b).    

4.  The RO should then review the expanded record and determine if the benefits sought can be granted.  The Veteran should be furnished a supplemental statement of the case (as to both issues), and afforded a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


